Exhibit 10.2

 

[g70431kci001.jpg]

 

April 22, 2003

 

Peter Naylor

149 Sunset Avenue

Ridgewood, NJ 07540

 

Dear Peter,

 

This letter will constitute an amendment to your original Offer Letter dated
March 21, 2002; the Offer Letter is herby amended by adding the following
language:

 

“If your employment is terminated by iVillage other than for Cause (as defined
below) then (a) iVillage shall pay you an amount in cash equal to your then
current base salary for a six month period (the “Period”). Such pay will be
provided at the time and in the manner that you currently receive your salary
and will be contingent upon your execution of appropriate and customary
termination and release agreements; (b) your health, dental and other employment
benefits as in effect on the date hereof (or as will from time to time be made
available to employees of iVillage) will continue throughout the Period. “Cause”
means (i) engagement in gross misconduct materially injurious to iVillage; (ii)
knowing and willful neglect or refusal to attend to the material duties assigned
to you by the Board of Directors of iVillage or its representatives which is not
cured within 30 days after written notice; (iii) commission of an act of fraud
or embezzlement or (iv) conviction for a crime (excluding minor traffic
offenses).

 

All other terms of your Offer Letter are hereby reaffirmed as of the date
hereof.

 

Sincerely,

 

/s/ Steve A. Elkes

 

Steve A. Elkes

Executive Vice President

 

 

ACCEPTED AND ACKNOWLEDGED

AS OF THE DATE FIRST WRITTEN ABOVE:

 

/s/ Peter Naylor

 

4/24/03

 

Peter Naylor

Date.

 

 

500 Seventh Avenue   •   New York  •   NY 10018   •  phone: 212.600.6000   .  
fax: 212.600.6100

www.ivillage.com nasdaq ivil

 

--------------------------------------------------------------------------------